Citation Nr: 1017369	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina and Columbia, South Carolina, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).

The RO determined that new and material evidence had not been 
received to reopen the Veteran's claim for service connection 
for PTSD.  A determination on whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider an underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156a (2009).

However, as will be discussed below, the Board will find that 
the claim for service connection for PTSD is reopened, and 
that it may be considered on a de novo basis.  The issues on 
the first page of this decision have been characterized to 
reflect this determination.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Service connection for PTSD was denied in an unappealed 
September 2005 rating decision.  

3.  The evidence received since the September 2005 rating 
decision pertaining to the Veteran's PTSD, when the 
credibility is presumed for purposes of reopening, includes 
evidence that was not previously considered and which raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2007, 
prior to the date of the issuance of the appealed February 
2008 rating decision.  The Board further notes that this 
letter notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in July 2005, when he filed the 
previous claim to reopen; he also received notice of this 
criteria in the March 2009 statement of the case.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  He has not been afforded a VA 
examination, but this will be addressed in the remand portion 
of this decision.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria - New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Analysis

The Veteran filed his original claim in August 2003.  In a 
September 2003 rating action, the RO denied service 
connection for PTSD.  In that decision, the RO noted that the 
Veteran had failed to provide any verifiable stressor 
information and that the Veteran's service treatment records 
were silent to any complaints, findings, or treatment for an 
acquired mental disorder, to include PTSD.  Additionally, the 
RO noted that since the Veteran had not participated in 
combat he was not entitled to the combat stressor 
presumption.  Although notified of that action, the Veteran 
did not file a timely appeal and that decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In June 2005, the Veteran requested that his claim for 
service connection for PTSD be reopened.  In a September 2005 
rating action, the RO continued the denial, noting that 
although new evidence had been received since the September 
2003 decision, that evidence was not material.  The evidence 
was deemed not material in that it again failed to provide 
information regarding in-service stressors.  Although 
notified of that action, the Veteran did not file a timely 
appeal and that decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.201, 20.302.  

In September 2007, the Veteran again requested that his claim 
for service connection for PTSD be reopened.  Evidence added 
to the record since the September 2005 rating decision 
includes VA treatment records from July 2005 through 
September 2007 and private treatment records from June 2005 
through November 2007.  These records show the continuous 
treatment the Veteran has received for his claimed PTSD and 
various other mental disorders.  Additionally, the Veteran 
stated that he was stationed at Long Binh with the 519th 
Signal Battalion from August 1969 to August 1970 and that his 
base was attacked while he was stationed there.  He also 
submitted a copy of a section from a previous Board decision 
documenting enemy attacks on the Long Binh post in the 
Republic of Vietnam.  

The Board finds that the evidence submitted since the 
September 2005 rating decision is new and material to the 
Veteran's claim for service connection for PTSD.  As stated 
above, material evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
this case, service connection was denied because the Veteran 
did not have a verified in-service stressor and had not 
provided the RO with any information that might be used to 
verify any claimed stressors.  The evidence submitted since 
the September 2005 rating decision has provided information 
with regard to stressors that could be used by the RO to 
authenticate any claimed stressor incident.  Therefore, as 
this evidence is related to an unestablished fact necessary 
to substantiate the claim, and is found to be material, the 
Veteran's request to reopen this claim must be granted.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted.  


REMAND

The Veteran contends that he has post-traumatic stress 
disorder (PTSD) and that it is related to the events of war 
he witnessed while stationed with the 519th Battalion at Long 
Binh in the Republic of Vietnam.  

The Veteran stated that he witnessed many horrific events of 
the war, including death and serious injury to fellow 
comrades and others.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

The Veteran's service treatment records were silent to any 
complaints, findings, or treatment for an acquired mental 
disorder, to include PTSD.  April 2003 VA treatment records 
show a diagnosis of PTSD, with major depressive disorder.  
The claims file also includes VA treatment records from 
December 2003 to April 2005 that document continued treatment 
for the Veteran's acquired psychiatric disorders to include 
PTSD.  Further, there is a June 2005 private treatment record 
from Dr. H. J., M.D., that includes a diagnosis of chronic 
PTSD, and bipolar affective disorder, not otherwise 
specified.  Additionally, there are private and VA treatment 
records dating from June 2005 to November 2007 which include 
treatment for the Veteran's acquired psychiatric disorders, 
to include PTSD.  

The Board notes that VA has a duty to determine if the 
Veteran served in a unit that was under fire while he was in 
Vietnam.  Records regarding unit history may be used as 
independent corroboration of the Veteran's alleged in-service 
stressors of his base being under attack.  See Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Suozzi v. Brown, 10 
Vet.App. 307 (1997).  Therefore, the Board finds that an 
effort must be made to determine if the Veteran's unit ever 
experienced combat situations, particularly in light of the 
fact that the Veteran has a diagnosis of PTSD that relates 
his anxiety to the traumatic events he experienced during 
service, and the Board finds that a VA examination with a 
medical opinion is warranted to properly adjudicate the claim 
if, and only if, the claimed stressors are verified.


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should attempt to 
verify whether the Veteran's unit was 
stationed at Long Binh in the Republic of 
Vietnam at any time during the period of 
August 1969 to August 1970.

If the Veteran's unit was stationed at 
Long Binh in the Republic of Vietnam 
during that period, the RO or the AMC 
should verify whether Long Binh came under 
attack at any time during the period that 
the Veteran's unit was stationed there.

All attempts of stressor verification must 
be recorded in the claims files.

If additional evidence is required to 
corroborate the reported stressor, the 
Veteran should be asked for it. If the 
stressor cannot be corroborated due to 
insufficient information, that fact should 
be documented in the claims file.

2.  Then, if the Veteran's claimed 
stressors are verified, the Veteran should 
be afforded a VA examination by a 
psychiatrist or a psychologist in order to 
determine the nature and etiology of any 
currently present psychiatric condition, 
to include PTSD.  The claims file should 
be made available to and reviewed by the 
examiner.

Based on the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that any currently present 
psychiatric condition, to include PTSD, is 
etiologically related to the Veteran's 
active service, to include any verified 
stressor.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for PTSD 
in light of all pertinent evidence and 
legal authority. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond. Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


